Citation Nr: 0113141	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  98-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts wherein the RO denied the veteran's claim for 
service connection for PTSD.  

In September 1998, Disabled American Veterans withdrew as the 
veteran's representative.  

In September 1998, the veteran provided testimony at a 
hearing regarding his claim.  A copy of the hearing 
transcript is of record.  A subsequently scheduled Board 
hearing at the RO in May 2000 was cancelled by the veteran.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Service medical records dated in April 1954 reflect that the 
veteran reported having trouble sleeping in that he would 
awake dreaming of combat.  It was noted that the veteran had 
been in service for 11 months.  

The veteran's DD 214 lists his military occupational 
specialty with the U.S. Army as an AAA (AW) crewman.  The 
veteran's awards and decorations include the National Defense 
Medal.  The veteran was assigned to "A" Battery, 22nd AAA 
Battalion.  

The veteran claims that he developed PTSD as a result of 
service in Korea.  In a statement dated in September 1998, 
the veteran provided details of his claimed service 
stressors.  The veteran indicated that he was recruited for 
several "Top Secret" missions behind enemy lines in Korea.  
During one of those missions, the veteran indicated that he 
was held as a prisoner of war (POW) but that he escaped 
shortly after being taken captive.  Virtually all of his 
alleged stressors in service involve being in Korea and 
engaging in combat with the enemy in Korea.  However, the DD 
Form 214 does not reveal that the veteran was awarded the 
Korean Service Medal or any other medal reflecting his having 
engaged in combat with the enemy.  

The report of a July 1997 VA psychiatric examination provides 
a diagnosis of PTSD.  The diagnosis was based on a history 
furnished by the veteran of having engaged in combat in 
Korea, and having been in the "Special Forces".  

The RO denied the veteran's claim on the basis that there was 
no verification of his claimed stressors.  There has been no 
attempt to obtain the veteran's service personnel records by 
the RO.  

In light of the current state of the record, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the record the veteran's military 
personnel records as well as the unit 
history of the unit to which he was 
assigned from April 1953 to April 1955.  

2.  The RO should also review the file 
and prepare a summary of all the 
veteran's claimed stressors.  This 
summary and all associated documents 
should be sent to the United States Armed 
Services Center for Research on Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150 for corroboration of the veteran's 
alleged stressors in connection with his 
service in Korea.  

3.  If the above action results in 
confirmation of any alleged stressor or 
demonstrates that the veteran engaged in 
combat with the enemy in Korea, the 
veteran should be afforded a VA 
psychiatric examination to ascertain the 
presence or absence of PTSD, and, if 
present, its relationship to service.  It 
is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  If PTSD is found to be 
present, the examiner should determine 
whether the disability is related to any 
combat with the enemy, if such combat 
with the enemy is verified by the RO.  In 
this regard, the examiner must be 
informed by the RO whether the veteran 
engaged in combat with the enemy in 
service.  If having engaged in combat 
with the enemy while in Korea is not 
substantiated by the record, the examiner 
must comment as to whether it is at least 
as likely as not that any PTSD is related 
to one or more verified stressors in 
service.  In this regard, the physician 
must be informed as to whether any in 
service stressors have been verified.   

4.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.  

The purpose of this REMAND is to comply with precedential 
decisions of the United States Court of Appeals for Veterans 
Claims and to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



